Citation Nr: 1211632	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a foot disorder, to include bilateral plantar fasciitis, metatarsalgia, and pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In October 2009, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The matters have been returned to the Board for further appellate consideration

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The issues on appeal must again be remanded for the following reasons.

In its October 2009 remand, the Board instructed the RO or AMC to afford the Veteran a VA examination of the thoracolumbar spine to determine the current severity of his service-connected degenerative disc disease.  The Board instructed that the Veteran's claims file must be made available to, and reviewed by, the examiner, including evidence obtained on Remand.

The Board also noted that it appeared that a July 2004 VA examination report indicated that a diagnosis of symptomatic plantar fasciitis may be aggravated by, if not caused by, the Veteran's service-connected fibrositis.  Thus, the Board instructed the RO to afford the Veteran a foot examination, whereby the examiner was to provide an opinion as to whether each diagnosed foot disorder was either manifested in service, incurred during or as a result of service, secondary to service-connected fibrositis, or had been aggravated by a service-connected disability, to include fibrositis.  The examiner was also to review the report of June 2004 VA examination, and to determine whether the Veteran manifested any foot disorder at that examination that was no longer present and, if so, provide a diagnosis for the resolved disorder and an opinion as to the likelihood that it was manifested in service or was etiologically related to or aggravated by a service-connected disability.  The medical basis for all opinions expressed was to be discussed for the record.

The Veteran was afforded a VA examination of the back and feet in July 2010.  At the time of the examination, the examiner noted that the claims file was not available for review.  However, in a March 2011 addendum, the examiner who conducted the July 2010 examination indicated that the claims file was reviewed for the purpose of providing an opinion regarding the Veteran's claimed foot disability, diagnosed by the examiner as bilateral foot peripheral neuropathy.  The examiner indicated that a review of the Veteran's service records did not suggest that his foot condition was related to service, and that the Veteran had had an extensive work-up for his foot numbness without any clear answers to the cause.  The examiner further concluded that, based on the available evidence, the Veteran's bilateral foot plantar numbness was "less likely than not related to military service or to his service connected condition (s)."  

Although the VA examiner reviewed the claims file in connection with the opinion given for the Veteran's foot disorder claim, the examiner did not review the claims file in connection with the Veteran's lumbar spine examination, as was instructed by the Board.  A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the VA lumbar spine examination did not comply with the Board's October 2009 remand instructions, this case must be remanded for the VA examiner to review the claims file, and discuss whether any of the findings or opinions contained in the July 2010 spine examination are in any way altered by such review.

Furthermore, while the March 2011 addendum opinion addressed the direct relationship between the Veteran's diagnosed bilateral plantar neuropathy and service, it merely stated that the Veteran's bilateral foot plantar numbness was "less likely than not related to...  his service connected condition (s)," without providing any rationale for this conclusion, and did not address whether the Veteran's foot disorder was in any way aggravated by his fibrositis or any other service-connected disability.  Also, the VA examiner did not discuss the report of June 2004 VA examination and give an opinion as to whether the Veteran manifested any foot disorder at that examination that was no longer present, or as to the likelihood that any such resolved disorder was etiologically related to or aggravated by a service-connected disability.  Thus, the issue of service connection for a foot disorder, to include bilateral plantar fasciitis, metatarsalgia, and pes cavus, must also be remanded for the VA examiner who provided the June 2010 examination and March 2011 addendum opinion to provide the appropriate opinions and explanations requested by the Board.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the VA examiner who conducted the Veteran's July 2010 VA spine and foot examination, and who provided the March 2011 addendum opinion, and ask that additional addendum opinions be provided.

Regarding the examination of the lumbar spine, the examiner is requested to review the claims file and indicate whether any of the findings or opinions contained in the July 2010 spine examination are in any way altered by such review.

Regarding the Veteran's claimed foot disorder, the examiner is to review the report of June 2004 VA examination, and determine whether the Veteran manifested any foot disorder, to include plantar fasciitis, which resolved thereafter.  For any diagnosed foot disorder, to include any such resolved disorder and any currently diagnosed disorder such as the bilateral foot peripheral neuropathy diagnosed by the examiner in July 2010, the examiner is requested to offer opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability: (1) was caused by his service-connected fibrositis or any other service-connected disability or disabilities; or (2) has been aggravated by his service-connected fibrositis or any other service-connected disability or disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  If the examiner cannot answer any question without reexamining the Veteran, the Veteran should be rescheduled for such examination.

If the July 2010 VA examiner is unavailable, forward the Veteran's claims file to another VA examiner with the appropriate expertise for the requested opinions.  Following a review of the claims file, to include service and post-service medical records, the July 2004 and July 2010 VA examination reports and March 2011 addendum, and any subsequent examination results, the examiner is requested to determine whether the Veteran manifested any foot disorder during his July 2004 VA examination, to include plantar fasciitis, and July 2010 VA examination, to include bilateral foot peripheral neuropathy, and whether any such foot disorder or disorders resolved thereafter.  For any diagnosed foot disorder, to include any resolved disorder and any currently diagnosed disorder, the examiner is requested to offer opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability: (1) was caused by the Veteran's service-connected fibrositis or any other service-connected disability or disabilities; or (2) has been aggravated by his service-connected fibrositis or any other service-connected disability or disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

A complete rationale should be provided for all opinions stated, citing to claims file documents as appropriate.

2.  If any examination is scheduled, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or both of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


